       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 1 of 29


 1   JOSHUA P. GILMORE
     Nevada Bar No. 11576
 2   STEPHANIE J. GLANTZ
     Nevada Bar No. 14878
 3   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 5   Facsimile: 702.562.8821
     JGilmore@BaileyKennedy.com
 6   SGlantz@BaileyKennedy.com

 7   DAVID J. SHAFFER
     Will comply with LR IA 11-2 by August 13, 2021
 8   KELLEY BROOKS SIMONEAUX
     Will comply with LR IA 11-2 by August 13, 2021
 9   DAVID SHAFFER LAW, PLLC
     1629 K Street NW, Suite #300
10   Washington, DC 20006
     Telephone: 202.508.1490
11   David.Shaffer@davidshafferlaw.com
     Kelley.Simoneaux@davidshafferlaw.com
12
     Attorneys for Plaintiff
13   KAREN VELTRI

14                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
15

16 KAREN VELTRI,

17                                Plaintiff,             Case No. 2:21-cv-01252-JAD-BNW
18                  vs.
19 MERRICK GARLAND, in his official capacity
   as U.S. Attorney General Head of the Federal
20 Bureau of Investigation,

21                                Defendant.
22

23          FIRST AMENDED COMPLAINT FOR SEXUAL HARASSMENT, GENDER
           DISCRIMINATION, HOSTILE WORK ENVIRONMENT, AND RETALIATION
24

25                                             JURY DEMAND

26          COMES NOW, Plaintiff Karen Veltri, by and through counsel, and brings the following First

27   Amended Complaint (“Complaint”) for sexual harassment, gender discrimination, disparate impact

28   on the basis of sex, disparate treatment on the basis of sex, hostile work environment (“HWE”), and

                                                Page 1 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 2 of 29


 1   retaliation against Defendant Merrick Garland, in his official capacity as U.S. Attorney General, and
 2   as head of the Federal Bureau of Investigation (“FBI”), and states as follows.
 3                                           NATURE OF ACTION
 4          1.      The predicate for this case is the multiple failures by various divisions in the
 5   Department of Justice (“DOJ”) and FBI meant to support female employees of the FBI who have
 6   faced sexual harassment, gender discrimination, HWE, and retaliation.
 7          2.      Plaintiff, Karen Veltri (hereinafter referred to as “Plaintiff”), is a female FBI
 8   Supervisory Special Agent (“SSA”) who was sexually harassed by two supervisors in the FBI’s Las
 9   Vegas Division’s (“LVD”) management team. The first was an executive level management, an
10   Assistant Special Agent in Charge (“ASAC”) and the second was an SSA and Employee Assistance
11   Program (“EAP”) Counselor to whom Plaintiff reported the sexual harassment by the ASAC. Both
12   received large monetary incentive awards prior to their departure from their supervisory roles and
13   have yet to be held accountable. The ASAC was transferred to his office of preference and will be
14   allowed to retire with full benefits. Plaintiff has suffered continual discrimination, based on her
15   gender, from the SAC, ASAC, and replacement ASAC. As a result, Plaintiff has endured a severe
16   HWE for over a year and a half and was continuously and viciously retaliated against for reporting
17   the illegal acts. Plaintiff was retaliated against for filing official complaints with the FBI’s Equal
18   Employment Opportunity (“EEO”) Office, Inspection Division (“INSD”), and the FBI’s Office of
19   Professional Responsibility (“OPR”). While Plaintiff took every possible step she could to report the
20   misconduct and mitigate future incidents, she was consistently and repeatedly failed by her
21   employer, the FBI.
22          3.      The pattern and practice engaged by the FBI Executive Management (“EM”) with the
23   knowing cooperation of the various divisions within the FBI, as well as the DOJ, who fail to
24   investigate sexual harassment against female FBI employees and repeatedly allow male agents to
25   receive all benefits in light of such charges, perpetuates a systemic problem. The FBI EM turn their
26   heads to sexual harassment against female FBI employees. These failures are exacerbated by the
27   FBI’s EEO Office’s failure to investigate these cases impartially and their participation in the cover
28

                                                   Page 2 of 29
         Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 3 of 29


 1   ups of sexual harassment and abuse in the FBI.1 This case is not unique, but part of the FBI’s
 2   practices to protect senior management so they can retire before being held accountable for their
 3   actions. This practice has also come up in Congressional hearings recently.2
 4             4.     This is an action under Title VII of the Civil Rights Act of 1964 for sexual
 5   harassment, gender discrimination, HWE, and retaliation for engaging in protected activity when
 6   Plaintiff Karen Veltri was sexually harassed by former ASAC Francis S. Cucinotta (hereinafter
 7   referred to as “Cucinotta”) and former SSA and EAP Counselor Robert A. Bennett (hereinafter
 8   referred to as “Bennett”), while creating an HWE. Plaintiff asserts she was continuously harassed
 9   and discriminated against based upon her gender by Special Agent in Charge (“SAC”) of the LVD,
10   Aaron C. Rouse (hereinafter referred to as “Rouse”), Cucinotta, and replacement ASAC A. Cynthia
11   Santana (hereinafter referred to as “Santana”). Subsequently, Plaintiff experienced further
12   harassment and discrimination by the FBI, including the FBI’s failure to investigate and take
13   measures to ensure Plaintiff was protected from the impact of the sexual harassment.
14                                          JURISDICTION AND VENUE
15             5.     Jurisdiction is proper in this court in that the district courts have original jurisdiction
16   over Title VII under 28 U.S.C. § § 1331 and 1343 and 42 U.S.C. § 2000e-5(f)(3), because they arise
17   under the laws of the United States and are brought to recover damages for deprivation of civil
18   rights.
19             6.     Venue is proper in this judicial district under 42 U.S.C. § 2000e5(f)(3), because the
20   challenged personnel practices occurred in Nevada.
21   ///
22   ///
23   ///
24
     1
      See ‘Under the rug:’ Sexual misconduct shakes FBI’s senior rank by Jim Mustian: https://apnews.com/article/us-news-
25   sexual-misconduct-christopher-wray-cf95133a3863b287b401c23d3b54b9c3 and FBI won’t ‘sidestep’ sexual misconduct
     claims, director say by Jim Mustian: https://apnews.com/article/fbi-sexual-misconduct-investigation-
26   a0d33e4770acef8ff5f4a48f0267202c

27
     2
      House Select Intelligence Committee Hearing on Global Threats, April 15, 2021: https://www.c-
28   span.org/video/?510634-1/house-select-intelligence-committee-hearing-global-threats at 1:07:00 - 1:13:00

                                                        Page 3 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 4 of 29


 1                                   ADMINISTRATIVE PROCEDURE
 2          7.      Plaintiff has exhausted her administrative remedies prior to bringing this suit because
 3   she filed timely charges of discrimination with the FBI, and 360 days have passed since the filing of
 4   her original complaint, and the FBI has not made a final decision.
 5          8.      On December 28, 2020, Plaintiff filed a second EEO Complaint with FBI’s EEO
 6   regarding ongoing gender discrimination, HWE, and retaliation. 180 days have passed since that
 7   filing and a final decision has not been made.
 8          9.      On February 12, 2021, Plaintiff filed a third EEO Complaint with the FBI’s EEO
 9   regarding ongoing gender discrimination, HWE, and retaliation. 180 days have passed since that
10   filing and a final decision has not been made.
11                                                 PARTIES
12          10.     Plaintiff is a female and a resident of the State of Nevada. At all times relevant,
13   hereto, Plaintiff was and is an employee of the FBI.
14          11.     Defendant Merrick Garland (hereinafter referred to as “Defendant”) in his official
15   capacity as the Attorney General of the United States of America, and as such is head of the FBI.
16          12.     Defendant may be served with process at 950 Pennsylvania Avenue NW,
17   Washington, DC 20530.
18                                       FACTUAL BACKGROUND
19                           PLAINTIFF KAREN VELTRI’S BACKGROUND
20          13.     Plaintiff worked in the private sector for over ten years and in state government
21   before starting her career with the FBI. Plaintiff has a Master’s degree in Business Administration
22   and is an FBI Physical Fitness Advisor, Defensive Tactics Instructor, and Phase II Assessor.
23          14.     Plaintiff has been a Special Agent (“SA”) with the FBI since May 23, 2010. From
24   May 2010 through December 2017, Plaintiff successfully investigated federal violations of civil
25   rights, public corruption, human trafficking, financial fraud, violent crime, narcotics, gangs, and
26   bank robberies in the Newark Division. Plaintiff received successful and excellent performance
27   reviews throughout her time there. Plaintiff successfully prosecuted investigations, received multiple
28   awards, and was proven to be a well-established and accomplished FBI Agent.

                                                  Page 4 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 5 of 29


 1          15.     In December 2017, Plaintiff was awarded an 18-month temporary duty assignment
 2   (“TDY”) to the FBI’s Headquarters’ Counterterrorism Division (“CTD”) in McLean, Virginia,
 3   where she served as an SSA in the International Terrorism Operations Section (“ITOS”). There, she
 4   received successful and exemplary performance reviews, passed the Leadership Skills Assessment
 5   (“LSA”), and passed the Senior Leadership Interview and Presentation (“SLIP”), all three of which
 6   are requirements for a promotion to GS-15.
 7          16.     In November 2019, Plaintiff received a promotion to a permanent SSA position in the
 8   LVD and was a permanent employee with the LVD, an operating entity under the jurisdiction of the
 9   DOJ, in and around the timeframe in which the following incidents occurred.
10                    SEXUAL HARASSMENT, DISCRIMINATION, HWE, AND
11                                RETALIATION AGAINST PLAINTIFF
12          17.     On September 11, 2019, Plaintiff interviewed for the Violent Crimes Against
13   Children and Human Trafficking (“VCAC”) SSA position Squad 11, in the LVD, which reported to
14   ASAC Ray E. Johnson. The interview was conducted via videoconference and the chairperson for
15   the local career board (“LCB”) was ASAC Francis Cucinotta (“Cucinotta”).
16          18.     On October 29, 2019, Plaintiff subsequently interviewed for the Public Corruption
17   and Civil Rights SSA position in the LVD, Squad 13. The chairperson for this LCB was also
18   Cucinotta, and this position reported to Johnson.
19          19.     In August 2019, Cucinotta called the Acting Assistant Section Chief at CTD and
20   asked if Plaintiff was interested in Squad 9, the Joint Terrorism Task Force (“JTTF”) and
21   International Terrorism and Domestic Terrorism (“IT/DT”) SSA position which was in Cucinotta’s
22   direct chain of command. Plaintiff respectfully declined.
23          20.     Plaintiff was also interviewed for an SSA position in the Salt Lake City Division.
24   Plaintiff was ranked #1 by the Salt Lake City Division for the position, however, Plaintiff ranked the
25   Squad 11 position in the LVD as her #1 preference, due to the nature of the work.
26          21.     On November 6, 2019, Plaintiff was selected for the Squad 11 position in the LVD, in
27   Johnson’s direct chain of command.
28   ///

                                                  Page 5 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 6 of 29


 1          22.     On November 7, 2019, Cucinotta called Plaintiff and told her he transferred her to the
 2   Squad 9 position, in his direct chain of command. Cucinotta told Plaintiff he and Rouse (who at the
 3   SAC is the highest-ranking agent in the LVD) required Plaintiff to report to the LVD before New
 4   Year’s Eve 2019, as she was required to work on New Year’s Eve. This only allowed Plaintiff
 5   approximately 45 days to transfer across the country and was half the allotted time given to FBI
 6   employees to transfer to another division.
 7          23.     The SSA position for Squad 9, also the Program Coordinator (“PCOR”) for the
 8   LVD’s Counterterrorism Program (“CT”), consisted of handling issues of both International
 9   Terrorism and Domestic Terrorism. While typically a job must be posted for a position to be filled,
10   this position was given to Plaintiff without it being officially posted for possible candidates to ensure
11   Plaintiff was in Cucinotta’s direct chain of command.
12          24.     In contrast, a male counterpart, also promoted to an SSA position in the LVD from
13   ITOS in Washington, DC a month prior to Plaintiff, was not required to report to the LVD in less
14   time than the allotted 90 days and was not required to work on New Year’s Eve.
15          25.     Plaintiff’s male counterpart, also transferring to the LVD, worked only CT violations
16   within the FBI (ten years), whereas Plaintiff had a total of two years of CT experience by the time
17   she arrived in the LVD. Although the LVD CT program suffered significantly under Cucinotta for
18   the prior years and consistently had the worst rating possible, Cucinotta chose Plaintiff for his own
19   personal reasons over her male counterpart.
20          26.     According to ASAC Johnson, Cucinotta “fought” to have Plaintiff moved from
21   Johnson’s direct chain of command to Cucinotta’s direct chain of command.
22          27.     Plaintiff received transfer orders shortly after November 6, 2019, moved from her
23   residence, bought a house in Las Vegas, and relocated from the Washington, DC area to Las Vegas,
24   NV all within 45 days, as required by Cucinotta. Plaintiff did not utilize the house hunting trip
25   benefits the FBI provided.
26          28.     Upon Plaintiff’s arrival to the LVD, she was informed Rouse commonly refers to the
27   LVD as his “Kingdom”.
28   ///

                                                   Page 6 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 7 of 29


 1           29.        Cucinotta told a member of Squad 11 that Plaintiff chose to be reassigned to Squad 9
 2   in an attempt to disguise his intentions of obtaining an inappropriate and sexual relationship with his
 3   direct subordinate.
 4           30.        Beginning on January 10, 2020, and during multiple subsequent conversations in
 5   Plaintiff’s office, Cucinotta asked, “where are your pictures?” as he looked around her desk for
 6   photographs. These inquiries by Plaintiff’s first-line supervisor began less than two weeks into
 7   Plaintiff’s SSA position in the LVD. Plaintiff asserts Cucinotta was seeking to determine her marital
 8   status, sexual orientation, and to determine if she had ties to another adult male or female (i.e. her
 9   “availability”).
10           31.        Cucinotta initiated multiple conversations with Plaintiff to try to obtain information
11   about her personal life. He showed intent interest in determining her sexual orientation, marital
12   status, and her romantic availability. Plaintiff made it clear that these inquiries were unwelcome as
13   she had never disclosed personal information about herself in the work setting, and furthermore had
14   no interest in pursuing any type of personal relationship with Cucinotta, let alone a romantic or
15   sexual relationship.
16           32.        During one conversation, Plaintiff asked Cucinotta why he moved her to Squad 9.
17   Cucinotta replied, “It doesn’t matter. You’re under me now” as Cucinotta made a motion with his
18   hand, dismissing her question, and smiled in an inappropriate and alarming manner.
19           33.        On January 14, 2020, after a supervisors’ conference surrounding the upcoming LVD
20   field office inspection (“FOI”) in late February 2020, Plaintiff was introduced to ASAC Michael
21   Hickok (“Hickok”). At the conference, Cucinotta swatted Hickok on his arm as he walked by and
22   said, “she’s under me now” as Cucinotta smiled in a demeaning manner. This situation was very
23   uncomfortable for Plaintiff because Cucinotta was clearly showing off Plaintiff to Hickok, like a
24   trophy he had won. At the time of the incident, Hickok was well known to have sexually harassed
25   employees in the LVD’s Reno Resident Agency (“RA”) and is currently under DOJ OIG
26   investigation. Hickok was quietly transferred to his office of preference abruptly after the LVD
27   inspection ended in March 2020, along with Cucinotta.
28   ///

                                                      Page 7 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 8 of 29


 1          34.     Cucinotta became obsessed with Plaintiff’s whereabouts, especially compared to her
 2   male counterparts. Cucinotta tried desperately to integrate himself into every aspect of Plaintiff’s
 3   work life and attempted, on multiple occasions, to integrate himself into her personal life.
 4          35.     On January 21, 2020, during a conversation in Cucinotta’s office, he asked Plaintiff if
 5   she had heard of the term “ground balls”. Cucinotta continued by saying ground balls were “easy”.
 6   Cucinotta followed by stating “I’m sure you know all about the bases, but I’m talking about ground
 7   balls”, as he winked and smiled in a creepy and unprofessional fashion. This dialogue by Cucinotta
 8   was sexually suggestive and completely inappropriate.
 9          36.     Plaintiff referred to all of her supervisors as “boss”. On multiple occasions and in
10   response to Plaintiff referring to Cucinotta as “boss,” Cucinotta responded, “I’ll show you boss” and
11   smiled in an inappropriate and creepy manner.
12          37.     In Cucinotta’s SSA to EEO investigators on September 3, 2020, he does not deny the
13   sexual harassment comments he made to Plaintiff, he indicates Plaintiff just misunderstood.
14          38.     Inspection credits are necessary to obtain promotions to the GS-15 level positions in
15   the FBI. More importantly, obtaining fFOIs as well as internal inspections, were a specific objective
16   approved by both Cucinotta and Rouse on January 27, 2020, with a start date of January 27, 2020,
17   and end date of May 4, 2020, in Plaintiff’s performance plan.
18          39.     Less than 10 days after Cucinotta and Rouse approved Plaintiff’s performance plan
19   objectives, on February 5, 2020, Cucinotta and Rouse denied Plaintiff’s request to take part in an
20   FOI scheduled for May 2020. Plaintiff’s male counterparts and predecessors were provided the FOI
21   opportunities by Cucinotta and Rouse within a year of their arrival to the LVD. Rouse and Cucinotta
22   stated that there was an unwritten rule that any employee on their management team who arrived to
23   the LVD was denied the opportunity to take part in FOIs for their first year. Rouse and Cucinotta did
24   not hold Plaintiff’s male counterparts to the same “unwritten” policy. Furthermore, the FBI does not
25   implement “unwritten” policies.
26          40.     Throughout February 2020, Cucinotta repeatedly asked Plaintiff if she was going to a
27   presentation, not mandated by the FBI and was outside of the workplace. A week prior to the
28   presentation, Cucinotta continuously asked Plaintiff about her attendance status. When at first

                                                  Page 8 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 9 of 29


 1   Plaintiff did not provide an answer, Cucinotta became agitated. Plaintiff then told Cucinotta she
 2   would not be attending the presentation and Cucinotta replied in a jealous fashion, “is there someone
 3   better you are going to see?”
 4          41.     Throughout February 2020, Cucinotta suggested, on multiple occasions that he and
 5   Plaintiff spend time together outside of the traditional work environment.
 6          42.     During this time, there were discussions about combining the ASAC and PCOR
 7   conferences in Washington, DC into one conference due to COVID-19. After the conclusion of a
 8   branch meeting, Cucinotta approached Plaintiff and told her he would only attend the conference if
 9   the conferences were combined and suggested they could "go together”. Cucinotta followed up by
10   explaining to Plaintiff, he would not attend if it was only an ASAC conference because he “didn't get
11   anything out of it last time” as he smiled and winked at Plaintiff.
12          43.     Throughout February 2020, Cucinotta also took it upon himself to tell Plaintiff that
13   his wife and children were no longer in Nevada. Cucinotta was purposely going out of his way to let
14   Plaintiff know.
15          44.     In February 2020, when Cucinotta realized his attempts at a sexual relationship with
16   Plaintiff were continuing to be ignored, Cucinotta took it a step further. Cucinotta told Plaintiff on
17   numerous occasions that he often “stays at work after everyone has left”. Cucinotta would hint for
18   Plaintiff to stay late as well. Cucinotta’s invitations to stay late were clearly not work-related and
19   Cucinotta was, once again, attempting to have an inappropriate sexual relationship with his
20   subordinate.
21          45.     During the Las Vegas FOI and in an attempt to disclose the sexual harassment and
22   discrimination, Plaintiff asked one of the inspectors if she could be interviewed. The inspector told
23   Plaintiff she was not employed by the LVD during the scope of the investigation; therefore, he was
24   unable to interview her.
25          46.     In late February/early March 2020, Bennett became the acting SSA for Squad 16,
26   Squad 9’s sister squad, and the other JTTF squad in the LVD. Bennett was promoted to Squad 16 in
27   April 2020 for a one-year term. Bennett is also an EAP Counselor. During this same time frame,
28   Plaintiff confided in Bennett about the sexual harassment from Cucinotta and discrimination she was

                                                   Page 9 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 10 of 29


 1   incurring from both Cucinotta and Rouse. Bennett acknowledged that Plaintiff’s concerns about
 2   Cucinotta were plausible given that his family had left Nevada and he was alone for an extended
 3   period of time. However, he took no further action related to her claims of sexual harassment.
 4          47.     The EAP is designed to assist employees in resolving personal problems that may be
 5   adversely affecting an employee’s performance or health in the workplace. Employees of the FBI
 6   who wish to become an EAP Counselor are provided additional training to assist workers with
 7   wellness matters, such as alcohol or substance abuse, stress management, and traumatic events such
 8   as sexual harassment.
 9          48.     Although Plaintiff contacted the EAP related to the sexual harassment she was
10   experiencing by Cucinotta, she was not provided any resources and no actions were taken towards
11   Cucinotta for his behavior.
12          49.     On March 4, 2020, Cucinotta called Plaintiff at approximately 2:00 pm agitated
13   because he was not aware of her whereabouts. After explaining to Cucinotta she was en route to a fit
14   for duty physician’s office, a medical requirement of the FBI, to have her tuberculosis test read,
15   Cucinotta angrily said, “I thought I would see you at the closing!” This was related to the closing
16   meeting for the FOI that had been taking place at LVD. After Plaintiff explained to Cucinotta she
17   had informed his Administrative Assistant (“AA”) where she was going and that the email regarding
18   the meeting did not indicate that the meeting was mandatory, Cucinotta replied, “yes it was, but I’ll
19   cover for you,” as if he was doing Plaintiff a favor. According to the email invitation, the inspection
20   closing was not mandatory. This was an example of an ongoing obsession of Cucinotta to track
21   Plaintiff’s whereabouts.
22          50.     On March 13, 2020, during a branch meeting, Cucinotta sobbed as he announced he
23   was transferring to the San Antonio Division. After the meeting, Cucinotta went out of his way
24   (instead of exiting the room) and walked directly in the direction where Plaintiff was located.
25   Sensing that Cucinotta was going to place her in an awkward situation and force her into physical
26   contact with him, Plaintiff remained seated and kept her back to him. Cucinotta stood behind
27   Plaintiff for several minutes and she could see by his disapproving look that he was becoming
28   agitated that she was not comforting him and providing him attention. Before walking off, Cucinotta

                                                  Page 10 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 11 of 29


 1   aggressively pushed the rolling chair next to Plaintiff to ensure she knew he was not happy with her
 2   decision not to engage him or comfort him. Cucinotta was hostile with Plaintiff because she ignored
 3   his attempts to engage in an inappropriate sexual relationship with her supervisor.
 4          51.     On March 16, 2020, Plaintiff received a call from a SA on her squad indicating he
 5   likely had COVID-19. It became quickly apparent Cucinotta was not interested in addressing the
 6   issue, so after Plaintiff called the Administrative Officer and left a message, she called the Operation
 7   Center (“OC”) to get a better understanding of what she was required to do moving forward. During
 8   her second phone call with the OC, Plaintiff was told EM finally decided to close the SCIF (a
 9   protected area that Plaintiff and members of her squad worked). That same morning, Plaintiff made
10   subsequent telephone calls to Cucinotta and various other personnel. EM also made the decision to
11   have all the employees who work in the SCIF moved to the emergency operations center. At
12   approximately 8:27 am and as Plaintiff walked out to her car, 12 minutes past the required time to
13   call into the OC on her bureau radio, she received a telephone call from Cucinotta’s AA who said
14   Cucinotta wanted to see her right away. At approximately 8:50 am, the AA called again and asked
15   for Plaintiff’s location. When Plaintiff replied she was down the street from the office, the AA
16   explained that upon her arrival, she must go directly to Cucinotta’s office. At approximately 9:00
17   am, Plaintiff arrived in Cucinotta’s office and before she sat down or took off her jacket, Cucinotta
18   began berating her for not being in the office when he called and demanded to know where she had
19   been, despite their emails and multiple telephone conversations earlier that morning. Cucinotta
20   continued to respond to Plaintiff with aggression because Plaintiff is a female and did not entertain
21   any of Cucinotta’s offers to have a relationship or sexual encounters with him.
22          52.     On March 17, 2020, prior to a scheduled meeting in Cucinotta’s office, he was in the
23   SCIF area of the LVD and conversed with Bennett and Plaintiff. Due to the fact Bennett and Plaintiff
24   spoke to Cucinotta at great length already that morning, neither one believed there would still be an
25   additional meeting with Cucinotta. However, upon their arrival to his office, Cucinotta told Bennett
26   he was excused for being late to the meeting, but Plaintiff should have known better and continued
27   to personally berate Plaintiff and said, “what’s your excuse”, in an overly aggressive manner.
28   Cucinotta exhibited anger towards Plaintiff on this occasion and many others because she would not

                                                  Page 11 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 12 of 29


 1   entertain Cucinotta’s offers to engage in an inappropriate relationship.
 2          53.     As a further example of Cucinotta’s inappropriate behavior towards Plaintiff, one day
 3   she wore her hair down to work when Cucinotta was still in the LVD. Cucinotta immediately
 4   commented to Plaintiff how “nice” her hair looked down and that she should “wear it down more
 5   often” as he smiled and winked inappropriately. Cucinotta also allowed Plaintiff’s male counterparts
 6   to wear jeans on Fridays but specifically told Plaintiff she was not allowed to ever wear jeans.
 7   Cucinotta also allowed Plaintiff’s male counterparts to engage in ancillary duties such as SWAT and
 8   ERT but denied Plaintiff’s request to administer the Physical Fitness Test (PFT) or Agent Fitness
 9   Test (AFT).
10          54.     On March 17, 2020, Cucinotta sent an email asking supervisors for their
11   questions/concerns related to COVID-19. Later that day after receiving feedback from both Squads 9
12   and 16 (JTTF), Plaintiff sent an email to Cucinotta and cc’d Bennett, listing the questions/concerns
13   from both JTTF squads. Later that same day, Cucinotta was visibly furious with Plaintiff for
14   expressing her concerns. In a meeting later that day with Cucinotta, he repeatedly threatened
15   Plaintiff and said they were “going to have a problem” if she didn’t stop expressing her concerns. At
16   approximately 5:30 pm, Plaintiff initiated a conversation with Cucinotta where Plaintiff brought
17   forth serious concerns about the negative impact of the COVID-19 national pandemic on SA’s in the
18   National Security branch that EM was not taking into consideration. Plaintiff explained to Cucinotta
19   that they would be violating the FBI Domestic Investigations and Operations Guide and putting an
20   unnecessary health risk on the SAs and Task Force Officers (“TFO”) on the JTTF. Cucinotta became
21   visibly and physically angry and he began to shake, and his face turned bright red as he began to
22   sweat profusely. Throughout the conversation, Cucinotta became increasingly verbally combative.
23   Cucinotta screamed at Plaintiff, stating the “decisions have already been made!” and completely
24   dismissed Plaintiff’s concerns. Cucinotta continued yelling, “if you’re going to be part of the
25   leadership team in Las Vegas, you will adopt these decisions as your own and convey them to your
26   SA’s as if they were your own”. Cucinotta continued to threaten Plaintiff “if you can’t do that, then
27   we are going to have a problem!” Due to her gender, the fact that Plaintiff would not engage in an
28   inappropriate and/or sexual relationship with Cucinotta, and that she openly expressed her concerns

                                                 Page 12 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 13 of 29


 1   and those expressed by her SA’s co-workers, Cucinotta was absolutely furious. Cucinotta then
 2   threatened Plaintiff that if she did not follow suit, she would pay a price. As a result of Cucinotta’s
 3   disturbing reaction to these reasonable concerns, Plaintiff refrained from any face-to-face contact
 4   with Cucinotta. Bennett expressed the same concerns as Plaintiff but faced no consequence.
 5          55.     Just days after the COVID-19 National Pandemic was declared a state and national
 6   emergency, at 11:59 pm on March 19, 2020, Cucinotta sent an email to acting ASAC (“A/ASAC”)
 7   Santana. Cucinotta and Santana are classmates from the FBI’s training academy in Quantico, VA,
 8   former co-workers, and very close friends. In the email, Cucinotta explains to Santana that he drafted
 9   Plaintiff’s check-in in which he rated her an unacceptable and inconsistent performer. Cucinotta goes
10   on to explain to Santana that the FBI’s Performance Appraisal Unit (“PAU”) did not support a
11   performance improvement plan (“PIP”) for Plaintiff because she had not been on her 2020
12   performance plan for 90 days. (As a matter of reference, at the time the email was sent, Plaintiff had
13   been on her 2020 performance plan for approximately 25 business days.) By way of background, a
14   PIP is the last step an FBI manager takes before removing an employee from their position or from
15   the FBI completely. In addition, Cucinotta did not write or draft any other check-in for any of his
16   male supervisors prior to his abrupt departure from the LVD, despite them all being due on the same
17   date. Cucinotta doubled Plaintiff’s responsibilities while simultaneously seeking to demote Plaintiff.
18          56.     Cucinotta’s last day as ASAC at LVD was March 20, 2020. Instead of being
19   investigated for the claims of sexual harassment, creating a HWE, and retaliation, prior to
20   Cucinotta’s abrupt departure from the LVD, Rouse awarded Cucinotta with an exemplary
21   performance award and Medal of Excellence for approximately $10,000.
22          57.     On April 15, 2020, less than 30 days after Cucinotta and Hickok abruptly left the
23   LVD, A/ASAC Santana called Plaintiff to her office to tell her that her performance check-in was
24   going to be posted, and that it was completely negative and did not include anything positive. When
25   Plaintiff asked why the review was negative, A/ASAC Santana said she was unable to comment
26   because it was written by Cucinotta. When Santana officially published the review the next day, with
27   the approval of the PAU, the review was the exact same, verbatim, from the email Cucinotta sent to
28   Santana on March 19, 2020. This performance review was a clear attempt by Cucinotta to ruin

                                                  Page 13 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 14 of 29


 1   Plaintiff’s reputation as well as retaliation for not engaging in a sexual relationship with Cucinotta.
 2           58.    On April 16, 2020, Plaintiff filed a complaint with the FBI INSD, and DOJ OPR. On
 3   December 14, 2020, Plaintiff inquired with FBI INSD as to the status of her complaint. FBI INSD
 4   replied on December 28, 2020, that the matter was still pending review with DOJ OIG. As of the
 5   date this complaint was filed, there have been no inquiries into any of Plaintiff’s claims. According
 6   to the FBI’s Harassment Policy Directive 1038D, 5.3.3.1. Report the allegation, in writing, to the
 7   INSD, IIS, which then becomes responsible for notifying the employee of the status of the
 8   complaint.
 9           59.    Beginning April 15, 2020, Rouse and Santana purposely failed to conduct Plaintiff’s
10   follow-up check-in performance review, previously arranged with Plaintiff and PAU, which was to
11   be conducted in 30 days. Rouse and Santana purposely delayed Plaintiff’s follow-up check-in.
12   Santana repeatedly told Plaintiff, more specifically on May 5, 2020, May 16, 2020, and July 22,
13   2020, she would conduct the check-in but failed to do so, until four months later, on September 12,
14   2020.
15           60.    During this time, Santana failed to contact the United States Attorney’s Office
16   (“USAO”) regarding the prosecution of three cases, despite Plaintiff’s multiple requests. This was a
17   factor in the USAO’s decision to decline prosecution of the cases.
18           61.    On April 21, 2020, A/ASAC Santana denied Plaintiff's request to take part in the
19   Omaha Division Inspection, the second inspection Plaintiff requested permission to attend in order to
20   complete a clearly defined objective required in her performance plan and approved by Cucinotta
21   and Rouse on January 27, 2020. When A/ASAC Santana denied Plaintiff’s participation request,
22   Santana said it was due to Plaintiff’s negative check-in review authored by Cucinotta. A/ASAC
23   Santana added Rouse was no longer allowing new SSA's to take part in inspections during their first
24   year.
25           62.    Beginning on May 5, 2020, Rouse and Santana deliberately interfered with Plaintiff’s
26   work performance by purposely delaying the approval of a time-sensitive and crucial investigative
27   technique. Santana told Plaintiff Rouse was demanding Plaintiff to “pump the brakes”.
28   ///

                                                  Page 14 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 15 of 29


 1          63.     On May 21, 2020, Plaintiff was told “Cucinotta is still trying to influence Santana’s
 2   decision regarding your performance” by another SSA in the LVD.
 3          64.     On May 26, 2020, Plaintiff was called into ASAC Johnson’s office. Johnson
 4   explained how EEO Complaints were filed against him previously and that the FBI always wins.
 5   Johnson further explained to Plaintiff that EEO complaints were always unsubstantiated and asked
 6   why she bothered filing with EEO as “no one cares about EEO Complaints, they never go anywhere
 7   anyway”.
 8          65.     On multiple occasions, Rouse intentionally minimized the success of a nationally
 9   recognized case and told an LVD media representative “not to shine a light on the JTTF”. The
10   investigation took place during the COVID-19 National Pandemic and civil unrest.
11          66.     Also, on May 26, 2020, Santana received the permanent ASAC position.
12          67.     On May 31, 2020, Rouse went out of his way to chastise Plaintiff in front of a group
13   of her peers in order to disparage the success of the nationally recognized case. Santana told Plaintiff
14   she and the case agents were to report to Rouse’s office, although they had not slept in over 32
15   hours, due to the disruption of the subjects and subsequent searches the previous night. When
16   Plaintiff asked Santana the reason for the unscheduled meeting, Santana was unable or unwilling to
17   explain. At the meeting, Rouse chastised Plaintiff for communicating with FBI HQ, something
18   Plaintiff was required to do on a daily basis, but never gave a specific reason as to what was said that
19   he didn’t approve.
20          68.     In late May 2020, despite the tumultuous circumstances of the COVID-19 National
21   Pandemic and the civil unrest in the U.S., Plaintiff’s squad received national media attention for their
22   disruption of a terrorism case.
23          69.     On June 4, 2020, according to the then Attorney General of Nevada, the case on
24   Plaintiff’s squad was going to be mentioned in a national press conference, later than morning, with
25   FBI Director Christopher Wray and U.S. Attorney General William P. Barr.
26          70.     Also, on June 4, 2020, Nevada’s USAO published a press release for the case, as the
27   case received a plethora of media coverage across the country.
28   ///

                                                  Page 15 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 16 of 29


 1          71.     On September 30, 2020, the LVD’s CT program, the program in which Plaintiff is the
 2   coordinator or PCOR, received a “gold” rating for fiscal year 2020 in the annual FBI’s IPM.
 3   Previously, the LVD’s CT program had never received a “gold” in IPM.
 4          72.     The LVD EM failed to acknowledge Plaintiff’s accomplishments verbally, via email,
 5   text, or any other form of communication, to include her annual performance review or any interim
 6   reviews, up to and to include the date of this Complaint.
 7          73.     On September 21, 2020, Bennett and Plaintiff (both JTTF SSAs) were scheduled to
 8   attend a JTTF Executive Board Meeting (first meeting for Plaintiff due to COVID). Minutes before
 9   the meeting, Bennett told Plaintiff that Santana indicated he was not required to attend. Confused as
10   to whether or not SSAs were required to attend, Plaintiff asked Santana. Santana responded by
11   screaming at Plaintiff over the phone and asked why she would ever think she was not required to
12   attend. Plaintiff explained Bennett told her he was not required to attend. Santana responded by
13   saying Bennett was wearing jeans and that she would have a conversation with Bennett about his
14   attire at a later time. According to Bennett, Santana never counseled Bennett for not being properly
15   dressed and excused Plaintiff’s male counterpart from the meeting due to his improper attire.
16          74.     On September 25, 2020, Plaintiff sent Santana an email indicating 14 paragraphs of
17   Plaintiff’s accomplishments to date. Santana wrote one short paragraph in Plaintiff’s wrap-up and
18   under “How Can I Develop", Santana wrote Plaintiff should “seek out inspection opportunities” and
19   "seek out mentoring opportunities which could include shadowing an HQ UC/SC in a program you
20   have an interest in and filling the role of A/ASAC when the occasion arises”. Once again, Santana
21   required Plaintiff to accomplish objectives in which Santana refused to provide the opportunities.
22          75.     On October 5, 2020, once Plaintiff was eligible to submit an application for a position
23   outside of the LVD, she applied to two GS-15 level positions in which she was qualified, according
24   to the FBI’s application system. Plaintiff subsequently interviewed for both GS-15 positions. On
25   November 24, 2020, Plaintiff was notified via email she was removed from both of the GS-15
26   positions in which she applied and had incurred a “6-month penalty and will not be eligible to apply
27   for jobs”. Plaintiff was told by the Human Resource Division (“HRD”) she was ineligible and
28   misunderstood the job posting requirements. The FBI’s electronic application system is set up so that

                                                 Page 16 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 17 of 29


 1   if an employee is not eligible for a position, they are not given the opportunity to apply or interview
 2   for the position.
 3             76.   On October 6, 2020, Santana forced Plaintiff to lower two of her squad members’
 4   annual performance ratings from “excellent” to “successful” in order to make her squad appear less
 5   successful.
 6             77.   Towards the end of 2020, Santana failed to have Plaintiff act on her behalf as ASAC
 7   in her absence, Bennett was asked instead. The LVD EM failed to give Plaintiff A/ASAC
 8   opportunities again. These opportunities give SSAs the ability to converse with other GS-15
 9   positions to gain mentoring experience. “Spending time with a GS-15 or above for Plaintiff to
10   further understand program measures and threats” is a developmental objective for Plaintiff in both
11   her 2020 and 2021 annual performance plans. This is another example of Santana impeding in
12   Plaintiff’s ability to acquire the required objectives.
13             78.   During the same period, Rouse refused to acknowledge Plaintiff. Rouse repeatedly
14   ignored Plaintiff in the executive suite, in meetings, and when he saw her in the hallways of the field
15   office.
16             79.   On November 3, 2020, Plaintiff and her squad were awarded the Las Vegas
17   Metropolitan Police Department’s Unit Meritorious Award for the nationally recognized case
18   disruption. A Captain of the LVMPD also told Plaintiff he already informed Santana as well as
19   Rouse. Neither Plaintiff nor her squad were ever recognized for the award by either Rouse or
20   Santana.
21             80.   On November 16, 2020, the LVD EM failed to mention Plaintiff’s nationally
22   recognized case or “gold” IPM accomplishments in her annual performance review or “wrap-up”,
23   signed by both Rouse and Santana. In fact, the wrap-up included a very small snippet of Plaintiff’s
24   accomplishments in order to downplay Plaintiff’s successes.
25             81.   Throughout 2020, the LVD EM failed to acknowledge Plaintiff’s initiatives to include
26   a K-9 for the LVD as well as an online platform. Both requests were repeatedly ignored by EM.
27             82.   Throughout 2020 and 2021, the LVD EM, Rouse and Santana, failed to recognize
28   Plaintiff’s successes with recognition awards to include incentive awards and time off awards,

                                                   Page 17 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 18 of 29


 1   whereas her male counterparts were given those awards.
 2          83.     The LVD EM failed to allow Plaintiff the opportunity to participate in LCBs by
 3   premeditatedly excluding and ostracizing Plaintiff but allowed her male counterparts, newer to the
 4   LVD and with less time as a supervisor, those opportunities.
 5          84.     In the fall of 2020, Bennett began making derogatory comments to Plaintiff. Bennett
 6   used the term “bros before hoes”. This slang expression, according to Bennett, is how men should
 7   not abandon their male friends in place of their relationships with women. Plaintiff further asserts
 8   Bennett was referring to his relationships with bros, or other males, and how they take precedence
 9   over hoe’s, AKA women.
10          85.     On November 20, 2020, Bennett sent Plaintiff in a text message on her bureau-issued
11   cell phone, a photograph with a rainbow-colored dildo between his legs. A dildo is a sex toy, phallic
12   in appearance, and is used for sexual penetration or other sexual activity. Plaintiff asserts Bennett
13   was attempting to confirm her sexuality due to the rainbow color of the dildo. Underneath the
14   photograph, Bennett wrote “My Dick pic!!!!!”. Bennett, as an EAP that Plaintiff had confided in
15   previously, was aware that Cucinotta got away with his sexual behavior and harassment of Plaintiff
16   and acted in such a manner knowing he could get away with his harassing behavior as well.
17          86.      On November 24, 2020, Bennett sent Plaintiff a text message on her bureau-issued
18   cell phone, and texted “I was looking for Bieber dick pics”. On the same date, Bennett sent a meme
19   of a white unicorn with red heart-shaped eyes, and a rainbow-colored horn, the same color as the
20   dildo sent previously. The message ended with four red hearts. Plaintiff asserts Bennett was, again,
21   fishing for a response to confirm her sexuality.
22          87.      On multiple occasions, Bennett sent Plaintiff excessive photographs of alcohol and
23   guns. Bennett had the reputation in the LVD and with local police departments as being lazy and a
24   drunk and would often go home to sleep or sleep in his bureau vehicle during work hours to rid his
25   hangover.
26          88.      On December 11, 2020, FBI Director Christopher Wray sent an email regarding
27   sexual harassment where he discussed the FBI’s “zero tolerance for any form of sexual harassment”.
28   Wray continued “No one deserves unwelcome sexual misconduct or sexual harassment, and no one

                                                  Page 18 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 19 of 29


 1   should suffer in silence or feel like they need to tolerate inappropriate or illegal behavior”.
 2           89.     On December 11, 2020, Plaintiff submitted her application for a voluntary rotational
 3   transfer (“VRT”) to the VCAC HQ in Linthicum, MD. She has not been approved for the VRT
 4   forcing her to remain in a HWE.
 5           90.     On December 14, 2020, Plaintiff sent the images from Bennett to the FBI’s
 6   Discovery Processing Unit (“DPU”). Plaintiff was already experiencing substantial retaliation from
 7   the LVD EM for reporting the sexual harassment by Cucinotta and was reluctant to report Bennett.
 8           91.     In late January 2021, Bennett began calling into the OC within seconds of Plaintiff,
 9   almost daily. Plaintiff then continuously called into the OC via her cell phone in order to avoid
10   Bennett’s sexual harassment and embarrassment.
11           92.     On February 2, 2021, Bennett sent Plaintiff a work-related text message and
12   followed by texting, “I still have almost a full coffee to drink before I put my pants on”.
13           93.     On February 7, 2021, Bennett sent Plaintiff a text message and photographs of
14   himself at a Super Bowl party on Plaintiff’s bureau-issued cell phone. The text message read “Hey
15   Cynthia give me until one to report. I’m out hanging with my buddy Chris had a good time at the
16   Super Bowl party but I’m obviously fucking drunk so I won’t be in til noon or one and Cynthia gave
17   me a blessing. See you tomorrow”. The text messaged that followed read “I just don’t wanna bullshit
18   you I’m drunk as fuck and I need til noon or one to sober up to show up so handle shit for me”.
19   Cynthia refers to A. Cynthia Santana, the ASAC.
20           94.     On February 10, 2021, Rouse and Santana allowed Bennett to have a SA present in
21   his place at an FBI’s Citizen’s Academy but Plaintiff was not permitted. When Plaintiff asked
22   Santana why Bennett was allowed to be relieved of his duties but Plaintiff was not, Santana
23   screamed at Plaintiff on the phone and said Bennett was “like a fish out of water when it came to DT
24   matters”. Plaintiff reminded Santana that Bennett received all of the national leads regarding the
25   January 6, 2021, Capitol Riots and had over 20 years of experience in the FBI. Santana hung up the
26   phone on Plaintiff. The same day, Plaintiff sought out another EAP Counselor for support. Plaintiff
27   also called an EEO Counselor to whom she previously communicated, regarding the ongoing
28   situation.

                                                  Page 19 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 20 of 29


 1           95.     On February 12, 2021, Plaintiff reported Bennett’s text messages, comments, and
 2   photographs to the FBI’s EEO.
 3           96.     On February 13, 2021, Bennett sent Plaintiff a text message asking Plaintiff out to
 4   dinner on Valentine’s Day. When Plaintiff asked what would cause Bennett to think they were
 5   Valentines, Bennett became angry and defensive.
 6           97.     In a meeting with Santana on February 16, 2021, Bennett was visibly angry with
 7   Plaintiff.
 8           98.    On February 16, 2021, Plaintiff sent EEO, who forwarded them to FBI INSD,
 9   additional photographs of guns and alcohol she received from Bennett and expressed her concerns to
10   EEO regarding a loaded shotgun Bennett kept in a cabinet, next to his desk, in his office. Plaintiff
11   was “highly” concerned due to the protected disclosure and Bennett’s alcohol use and increasingly
12   angry demeanor. Plaintiff further explained to EEO Bennett was also an EAP Counselor.
13           99.     On February 17, 2021, Plaintiff asked to see Santana and told Santana about the
14   sexual harassment she incurred from Bennett over the last few months. Plaintiff showed Santana the
15   text messages and photographs sent to her by Bennett. Plaintiff and Santana conversed for
16   approximately 45 minutes. Plaintiff shared her concerns with Santana regarding Bennett due to his
17   recent anger issues and alcohol use. Approximately an hour after Plaintiff left Santana’s office,
18   Santana’s AA called Plaintiff and told her to return to Santana’s office. When Plaintiff arrived in the
19   executive suite, Santana remained behind closed doors with Rouse. When Santana came out of
20   Rouse’s office, she was visibly shaken and frazzled, and her face was bright red. Santana and
21   Plaintiff were in Santana’s office when Santana told Plaintiff she and Rouse were going to refer
22   Plaintiff to OPR for unprofessionalism if Plaintiff could not be professional with Bennett. Santana
23   further explained she spoke with Bennett and that Bennett would not be moving from his SSA
24   position in the SCIF, in the office next to Plaintiff’s desk. Rouse and Santana wanted to ensure
25   Bennett received full benefits for his one-year term as SSA and allowed him to remain as Squad 16
26   SSA until April 2021.
27           100.    On February 18, 2021, Plaintiff texted Santana for confirmation regarding their
28   discussion surrounding their threat of retaliation for disclosing sexual harassment to her direct

                                                  Page 20 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 21 of 29


 1   supervisor and to executive level management in the LVD. In a response text message, Santana
 2   reiterated Plaintiff would be referred to OPR if Plaintiff could not be professional to Bennett.
 3          101.     On February 19, 2021, Plaintiff received an automated email generated from HR
 4   Source that Santana published “Quick Feedback” into Plaintiff’s electronic human resource file.
 5   Santana wrote in the employee’s personnel file “Per our discussion on 02/16/2021, you are requested
 6   to limit communication with SSA Bennett to purely work-related matters and conduct yourself in a
 7   professional manner at all times”. Plaintiff replied to Santana with the automatic email and explained
 8   how reporting sexual harassment in the workplace was not easy. Plaintiff further explained she did
 9   not feel as though she disclosed the information in an unprofessional manner, and she did not feel as
10   though her responses to Bennett were unprofessional. Santana responded via email that she had no
11   reason to believe Plaintiff’s text messages to Bennett were unprofessional, however, Santana further
12   explained she wanted to ensure all future communication between Bennett and Plaintiff was
13   professional.
14          102.     On February 22nd, 24th, and March 8th, 2021, Bennett purposely took an aggressive
15   stance in front of the SCIF door to not allow Plaintiff to enter. Bennett is approximately 6’5 tall and
16   450 pounds. Again, these concerns were shared with Santana on February 17, 2021.
17          103.     In February and March 2021, Plaintiff applied to multiple 1811 series jobs through
18   USAJOBS, outside of the FBI in an attempt to remove herself from the HWE.
19          104.     On March 4, 2021, Deputy Director (“DD”) Paul Abbate sent an email to all FBI
20   employees. In the email, DD Abbate discussed the FBI’s zero tolerance policy for sexual harassment
21   as well as the assistance the FBI would provide if someone experienced sexual harassment as well as
22   a 24-hour assistance line staffed with an EAP on-call licensed clinician.
23          105.     On March 4, 2021, Plaintiff sent an email to DD Paul Abbate, Assistant Director
24   (“AD”) Catherine Bruno (FBI’s Office of Integrity & Compliance), AD Douglas Leff (FBI INSD),
25   and AD Lon Platt (FBI OPR) regarding the sexual harassment by Cucinotta and Bennett as well as
26   the discrimination, HWE, and retaliation.
27          106.     On March 18, 2021, and less than 30 days after Plaintiff disclosed the sexual
28   harassment from Bennett to Santana, Santana recommended Bennett for an incentive award for his

                                                  Page 21 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 22 of 29


 1   “steadfast adherence to high professional conduct as SSA”. The incentive award was approved by
 2   Rouse. In an email dated December 11, 2020, Rouse stated, “Any allegation of misconduct will be
 3   acted upon by me in accordance with established Bureau policy and disciplinary procedures”. In the
 4   email, Rouse failed to mention the perpetrator would also receive an incentive award.
 5          107.     On March 31, 2021, Plaintiff sent Bennett an email respectfully requesting Bennet
 6   “send any requests for assistance from my squad directly to me in the event there is no one available
 7   from Squad 16 and please keep me in the loop”. The email was in response to Plaintiff’s receiving a
 8   complaint from one of her TFOs. Bennett called the TFO the night prior and told him to respond to a
 9   potential threat to life. Less than one half hour later, Santana called Plaintiff. Santana told Plaintiff
10   she was in her right to ask Bennett to keep her in the loop and request any assistance from her squad.
11   Santana said she called Plaintiff in order to stop any “pissing contest” between Plaintiff and Bennett.
12          108.     On April 13, 2021, Rouse presented Bennett with the incentive award at the Monthly
13   All Employee Conference in the LVD.
14          109.     On April 15, 2021, Director Wray testified in front of Congress to discuss the FBI’s
15   zero tolerance policy and the FBI EAP representatives who were available to support victims of
16   sexual harassment.
17          110.     On April 16, 2021, Plaintiff emailed Director Wray regarding the sexual harassment
18   she incurred from both Cucinotta and Bennett as well as the actions of Rouse and Santana.
19          111.     Multiple emails from FBI EM HQ have been sent regarding the FBI’s attempt at
20   combating sexual harassment in the workplace. This is because the FBI has seen a dramatic increase
21   in the number of sexual harassment incidents, yet they still have failed to address this ongoing and
22   inherent problem.
23          112.     On May 1, 2021, Plaintiff worked on an imminent threat for most of the previous
24   night and throughout that day. On May 3, 2021, Plaintiff asked Santana, via text, if she could take
25   three hours of compensatory time (for Saturday) the next morning. Santana replied, “yes ma’am”.
26          113.     On May 4, 2021, Santana sent an IM to Plaintiff as soon as Plaintiff turned on her
27   computer, telling Plaintiff to come to Santana’s office immediately. When Plaintiff arrived in
28   Santana’s office, Santana told Plaintiff she changed her mind about allowing Plaintiff to use

                                                   Page 22 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 23 of 29


 1   compensatory time for Saturday and that Plaintiff needed to take three hours of administrative leave.
 2   This is yet another example of how Santana held Bennett to a different standard and did not require
 3   Plaintiff’s male counterparts (Bennett) to take personal leave time to sleep off his hangover but
 4   required Plaintiff to take her personal time, despite being in the office and working over the
 5   weekend.
 6           114.    On May 11, 2021, Plaintiff had to excuse herself from a supervisor conference due to
 7   a physical issue after finding out a former FBI co-worker and friend suddenly passed away. Plaintiff
 8   was able to call into the meeting on her bureau-issued cell phone instead of continuing to excuse
 9   herself. After the meeting, Plaintiff returned to the SAC’s conference room to retrieve the rest of her
10   personal items. As Plaintiff walked past Rouse, he was visibly angry and ripped off his face mask as
11   he yelled at Plaintiff, “where did you go?”. Plaintiff explained she was having stomach issues and
12   before Plaintiff could finish, Rouse grunted, rolled his eyes, and walked away.
13           115.    On May 23, 2021, Bennett was granted a requested transfer to Squad 10.
14           116.   On Wednesday, July 7, 2021, SAC Aaron Rouse began taking adverse actions against
15   Plaintiff after she engaged in legally protected activity. SAC Rouse has instructed employees of the
16   Las Vegas Field Office to refrain from talking to Plaintiff or engaging with her in any way. SAC
17   Rouse also required Plaintiff be excluded from previously and regularly attended meetings. In
18   retaliation against Plaintiff for engaging in protected activity, SAC Rouse and ASAC Santana have
19   co-ostracized Plaintiff from any events or meetings that have occurred in the division, to include
20   pertinent meetings which discuss the tasking of the Agents and TFOs assigned to Plaintiff’s squad.
21           117.   The above retaliatory actions represent an ongoing HWE created by FBI EM against
22   Plaintiff.
23           118.    Although an additional threat measure was added to the LVD CT program, as of the
24   date of this Complaint, Plaintiff is tracking to receive a “gold” rating in FY 2021.
25           119.    As of the date of this Complaint, Bennett remains an FBI SA and EAP Counselor.
26   Upon information and belief, Bennett has kept his incentive award, will be allowed to retire with full
27   benefits and has yet to be held accountable for any of his illegal actions.
28   ///

                                                  Page 23 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 24 of 29


 1          120.     Upon information and belief, as of the date of this Complaint, the sexual harassment,
 2   discrimination, and HWE created by Cucinotta have yet to be investigated by any division in the
 3   FBI, OIG, or DOJ’s OPR. Upon information and belief, Cucinotta kept his large incentive award and
 4   will be allowed to retire with full benefits and without being held accountable for any of his illegal
 5   actions.
 6          121.     As of the date of this Complaint and upon information and belief, Santana has not
 7   been held accountable for her illegal actions of discrimination, HWE, or retaliation.
 8          122.     Upon information and belief, Rouse has not been held accountable for his illegal
 9   actions of discrimination, HWE, or retaliation against Plaintiff.
10          123.     Upon information and belief, three ASAC’s who either previously reported or
11   currently report directly to Rouse have had substantiated cases involving multiple claims of sexual
12   harassment against them. These ASAC’s include Cucinotta, Hickok, and Johnson—who are all
13   eligible for retirement. However, because of the FBI and EEO process, these claims of sexual
14   harassment were swept under the rug by the FBI and FBI’s EM, including EEO and HRD.
15          124.     On November 5, 2019, a final decision by the Complainant Adjudication Office from
16   the DOJ found a violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
17   2000e et seq., and 29 C.F.R. § 1614.101(b) occurred at the Las Vegas Field Office in Las Vegas,
18   Nevada. An individual was subjected to sexual harassment and retaliated against. Managers,
19   supervisors, and the responsible management official were directed to receive additional EEO
20   training. The affected individual was also denied a grade increase. Rouse was the SAC of the LVD
21   at the time of the incident and adjudication.
22          125.    When a victim of sexual harassment files a Complaint with the FBI’s EEO, the EEO
23   automatically refers the Complaint to INSD. When the INSD interviews the victim, the victim is told
24   they are not authorized to discuss the issues in the Complaint with anyone outside of INSD and EAP
25   unless they are given authorization. When the victim requests authorization to discuss the issues in
26   the Complaint with EEO, the INSD will not provide the victim authorization to discuss the matters
27   with EEO. When the victim tries to explain to EEO they are not authorized to discuss the matters in
28   their initial Complaint because the INSD will not authorize them to do so, EEO ensures the victim

                                                     Page 24 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 25 of 29


 1   they are able to discuss the issues with EEO because the investigations run concurrently. The
 2   problem arises when the INSD determines the victim discussed the issues in the Complaint with
 3   EEO, they are held liable. The process is nothing less than a deterrent for victims to file a Complaint
 4   of sexual harassment.
 5                                          CLAIMS FOR RELIEF
 6                                 FIRST CLAIM FOR RELIEF:
                    VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964:
 7                           INTENTIONAL SEX DISCRIMINATION
 8           126.   Plaintiff incorporates by reference the allegations of paragraphs 1-125 above.
 9           127.   The FBI intentionally discriminated against Plaintiff because of her sex, when they
10   failed to investigate her allegations, and allowed FBI EM to continue to sexually harass her without
11   consequence.
12           128.   The FBI intentionally discriminated against Plaintiff by allowing her harassers and
13   those who contributed to the ongoing HWE to be eligible to retire with full benefits.
14           129.   The FBI’s EAP discriminated against Plaintiff by refusing to provide any counseling
15   or help to her which contributed to the HWE she was facing.
16           130.   Additionally, the failure of the FBI LVD EM, HRD, and other FBI executives to
17   address Plaintiff’s multiple attempts to report the sexual harassment exacerbated the retaliation by
18   forcing her to work in a hostile environment.
19           131.   Plaintiff suffered adverse actions on the basis of her sex in at least the following
20   ways:
21                  a.       Withdrawal of GS-15 application; and
22                  b.       Failure to participate in inspections, as career enhancing opportunity,
23           precluding her from advancement opportunities.
24           132.   These acts violated Title VII of the Civil Rights Act of 1964, as amended.
25           133.   Plaintiff has and will continue to suffer compensatory damages and damages for
26   emotional distress, permanent PTSD, and deprivation of her civil rights as a result of the FBI’s
27   conduct.
28   ///

                                                  Page 25 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 26 of 29


 1           134.     The FBI is strictly liable for all sexual discrimination and sexual harassment by the
 2   FBI, supervisors, managers, and co-workers because they were on notice of this harassment and took
 3   no action to stop or address it.
 4                                           SECOND CLAIM FOR RELIEF:
 5                     RETALIATION IN VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
 6           135.     Plaintiff incorporates by reference the allegations of paragraphs 1-134 above.
 7           136.     The FBI retaliated against Plaintiff when she filed her initial EEO complaint, and her
 8   subsequent complaints. The FBI, through its employees and EM, intentionally interfered with her
 9   protected rights under Title VII, while failing to investigate the facts, which were widely observed
10   by others.
11           137.     The FBI has continued to retaliate against Plaintiff after the filing of this suit, and
12   continuing to the present.
13           138.     Plaintiff has and will continue to suffer compensatory and special damages as a result
14   of this illegal retaliation.
15                                             THIRD CLAIM FOR RELIEF:
16                  DISPARATE IMPACT IN VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
17           139.     Plaintiff incorporates by reference the allegations of paragraphs 1-138 above.
18           140.     The FBI has a pattern and practice of failing to investigate sexual harassment claims
19   and failure to provide a hostile free work environment by OIG, EEO, and EAP’s failures to
20   investigate the claim, and actively work to dismiss or interfere with victims’ rights under Title VII in
21   an active effort to cover up and disguise the seriousness of this issue within the FBI.
22           141.     These actions violated Title VII of the Civil Rights Act of 1964, as amended, in that
23   they have a disparate impact on women in the FBI, punishing them for bringing forward claims of
24   sexual assault and harassment to cover up the pattern of misconduct among its male agents.
25           142.     Plaintiff has and will continue to suffer compensatory damages and damages for
26   emotional distress and harm as a result of the FBI’s conduct.
27   ///
28   ///

                                                    Page 26 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 27 of 29


 1                                   EMOTIONAL AND OTHER HARM
 2          143.     The conduct described above-caused Plaintiff emotional and other forms of harm
 3   proximately caused by the discriminatory and retaliatory conduct of the FBI.
 4                                          PRAYER FOR RELIEF
 5           Plaintiff seeks the following relief:
 6          a.       A Declaratory Judgment stating that the FBI’s INSD and OPR, the DOJ OIG and
 7   OPR, the FBI’s EEO and EAP will all engage in practices that have a positive impact upon women
 8   who have been sexually assaulted or harassed within the FBI;
 9          b.       A Declaratory Judgment stating that the FBI has violated Title VII of the Civil Rights
10   Act of 1964 by discriminating against Plaintiff because of her sex, for the creation of substantially
11   HWE, and in retaliation for reporting the sexual harassment incurred by her by FBI ASAC as well as
12   SSA and EAP Counselor;
13          c.       A Court order directing the DOJ to implement a valid disciplinary process, to institute
14   effective measures to protect female and male FBI personnel from sexual assault and harassment
15   from their co-workers, and to provide effective victim counseling and treatment to female and male
16   personnel who have been subjected to these illegal acts;
17          d.       Compensatory damages according to proof;
18          e.       Damages for emotional distress, pain, and suffering in the amount to be determined;
19          f.       Attorney’s fees and costs of this action; and
20          g.       Such further relief as the Court may deem proper.
21               WHEREFORE, Plaintiff demands judgment against Defendant as set forth above.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                     Page 27 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 28 of 29


 1                                       DEMAND FOR JURY TRIAL
 2           Pursuant to Fed. R. Civ. P. 38(b), Karen Veltri hereby demands a trial by jury on all issues so
 3   triable by a jury in this action.
 4           DATED this 21st day of July, 2021.
 5                                                          BAILEYKENNEDY
 6                                                          By: /s/ Stephanie J. Glantz
                                                                JOSHUA P. GILMORE
 7                                                              STEPHANIE J. GLANTZ
 8                                                          AND

 9                                                          DAVID SHAFFER LAW, PLLC
                                                            DAVID J. SHAFFER
10                                                          KELLEY BROOKS SIMONEAUX
11                                                          Attorneys for Plaintiff
                                                            KAREN VELTRI
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  Page 28 of 29
       Case 2:21-cv-01252-JAD-BNW Document 9 Filed 07/21/21 Page 29 of 29


 1                                     CERTIFICATE OF SERVICE
 2          I certify that I am an employee of BAILEYKENNEDY and that on the 21st day of July,
 3   2021, service of the foregoing FIRST AMENDED COMPLAINT FOR SEXUAL
 4   HARASSMENT, GENDER DISCRIMINATION, HOSTILE WORK ENVIRONMENT, AND
 5   RETALIATION was made by depositing a true and correct copy in the U.S. Mail, first class
 6   postage prepaid, and addressed to the following at their last known addresses:
 7         UNITED STATES ATTORNEY,
           DISTRICT OF NEVADA
 8         501 Las Vegas Boulevard South,
           Suite 1100
 9         Las Vegas, NV 89101

10         MERRICK GARLAND, ATTORNEY GENERAL
           950 Pennsylvania Avenue, Northwest
11         Washington, DC 20530
12

13
                                                  _/s/ Samantha T. Kishi
14                                                Employee of BAILEYKENNEDY

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                Page 29 of 29
